Exhibit News Release FOR IMMEDIATE RELEASE: FOR MORE INFORMATION CONTACT: February 25, 2010 Tony Davis 318.388.9525 tony.davis@centurylink.com CenturyLink increases quarterly cash dividend MONROE, LaCenturyLink (CenturyTel, Inc., NYSE: CTL) today announced that its Board of Directors voted to declare a quarterly cash dividend of $.725 per share, representing a 3.6% increase over the previous $.70 per share quarterly dividend. The $.725 per share is payable on March 22, 2010 to shareholders of record on March 9, 2010. “CenturyLink has a long history of increasing dividend payments to shareholders and we are pleased that our strong operating performance and solid credit profile enable us to announce this 3.6% dividend increase,” said Glen F. Post, III, chief executive officer and president. CenturyLink is a leading provider of high-quality voice, broadband and video services over its advanced communications networks to consumers and businesses in 33 states.
